OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


           OFFSCilAL BUSINESS                                  ^ %<?
                                                              ,<> „
           STATE OF TEXAS
           PENALTY FOR     -x:;*
11/26/2014PraVATEI^^                                                          NOV 26   2014

Christensen, Cody Devon        TrHCt.°Kfb: 2                 MAILED FROM ZIWR°817P37'2-01
This is to advise that the Court hasvdeniecl,without written order on the findings c
the trial court after hearingthe application for writ of habeas corpus.
                                                                           Abel Acosta, Clef

                              CODY DEVON CHRISTENSEN
                                             JIT-TDC #1862310
                              131
                              PC
                              TiP^^SEE^^^^T>